Citation Nr: 1727108	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-16 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for Chiari malformation.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2011; a statement of the case was issued in April 2013; and a substantive appeal was received in May 2013. 

The Veteran presented testimony at a Board hearing in August 2014. A transcript of the hearing is associated with the Veteran's claims folder.

In February 2016 the Board reopened and remanded these previously denied claims for left shoulder disorder, headaches and Chiari formation and remanded these and original claims for service connection for sleep apnea and narcolepsy for further development.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997). The record currently before the Board contains no indication that the Veteran initiated an appeal with the initial ratings or effective date assigned. Thus, this matter is no longer in appellate status. Id. 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The remaining issues are returned to the Board for further consideration.  

The issues of service connection for a headache disorder, Chiari formation, sleep apnea and narcolepsy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that a left shoulder disability had its clinical onset in service or is otherwise related to active duty; arthritis was not exhibited within the first post service year.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

VA notified the Veteran of the evidence and information necessary to substantiate his service connection claim in June 2010 prior to the adjudication of the claim of service connection for a left shoulder disorder in December 2010.  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There is no indication of any outstanding evidence either identified by the Veteran or alluded to in the record.  In April 2016 the Veteran underwent VA examinations addressing this claim.  The Board finds the examination report to be fully adequate and consistent with the rest of the evidence. 

There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met, to the limited extent they apply in this case where the law and not the facts control the decision.

Service Connection

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  Certain chronic diseases (including arthritis) will be considered incurred in service if manifest to a degree of ten percent within one year of service. 38 C.F.R. § 3.307. 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

In the absence of proof of present disability, there can be no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).

Lay statements alone may establish evidence of the existence of an injury or disease incurred or aggravated in combat where the evidence of combat is consistent with the circumstances, conditions or hardships of service, in the absence of an official record of such incurrence or aggravation.  38 C.F.R. § 3.304 (d), see also 38 U.S.C.A. § 1154 (b) (West 2014) (A presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service). 

The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498, 511.  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (West 2002).
When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant.  § 38 U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. § 3.102 (2016). 

In this case, service treatment records, including the July 1982 entrance examination and December 1992 separation examination and other periodic examinations, show no evidence of left shoulder problems, although there was repeated treatment in service for right shoulder problems.  The July 1982 report of medical history on entry disclosed that complaints of pre-service shoulder problems of  "painful trick shoulder" involved right shoulder dislocation in 1981.  In the separation examination report of medical history all orthopedic issues, including shoulder problems, were denied.  See 76 pg. STRS in VBMS 8/27/14 at pgs. 61-76. 

Post-service, the Veteran underwent a VA examination in September 1993, at which time where he gave a history having an onset of episodes of subluxations of the left shoulder in 1984 and some discomfort elevating overhead.  He never had complete dislocations and had experienced no specific trauma to the left shoulder.  The remainder of the examination focused on other orthopedic issues and no left shoulder disorder was diagnosed.  X-rays dated in the same month gave an impression of prominent inferior margin of the acromion of undetermined origin.  This may be a variant, although old trauma was not excluded.  The X-ray examination was otherwise unremarkable, other than an incidental finding that his bones appeared dense.  

Left shoulder problems are next shown in 2002, when a January 2002 record showed complaints of left shoulder pain going on for approximately 2 months.  He specifically denied a history of trauma or heavy lifting.  Examination revealed good range of motion but tenderness to palpation.  The impression was myofascial pain with trigger point.  The X-rays were within normal limits aside from an inferior osteophyte on the inferior aspect of the humeral articular surface.  See 104 pg. CAPRI in Legacy Content Management (LCM) documents pg. 103.  Later, in November 2009, he was seen for stiffness in his shoulders, with pain on raising his arms, and an assessment of shoulder pain.  An X-ray addendum from December 2009 indicated that degenerative changes were shown in the left shoulder.  Id at pg. 92-96.  

Evidence of a post-service injury to the left shoulder was disclosed in a March 2010 record when the Veteran was seen for transfer of care with a history of recent motor vehicle accident (MVA) with fracture of the left shoulder.  No other significant findings of the left shoulder were made, with an assessment of recent MVA with fracture of left shoulder made.  Id at pg. 83-84.

In January 2012 the Veteran was said to have undergone an X-ray for the right shoulder.  The diagnostic portion did not clarify which shoulder was involved but diagnosed moderate degenerative changes of the glenohumeral joint; mild to moderate degenerative changes of the AC joint; a 1.1 cm calcific density in the soft tissues adjacent to the greater tuberosity of the humerus, suggesting calcific tendinopathy and stable 3.2-cm ill-defined sclerotic lesion in the proximal third of the diaphysis of the humerus, which may represent remote bone infarct.  Id at pg. 34-36.

In May 2012 the Veteran was seen at the VA primary care after changing medical providers, with a history of deteriorated left shoulder and an assessment of bilateral shoulder degenerative joint disease (DJD) and plans to refer him to orthopedics.  On return to Primary Care for 6 month follow-up  in October 2012, he was expecting to undergo left shoulder surgery.  Also in October 2012, he underwent a CT scan of the upper extremities which disclosed pertinent findings of moderate degenerative changes of glenohumeral joints bilaterally and mild degenerative changes in the A-C joints.  Id at pg. 45-46, 62-65.

In February 2013 the Veteran underwent a left shoulder total arthroplasty surgery.  Pre-surgery examination in January 2013 noted a history of left shoulder pain with the problem list showing the Veteran had pain in the joint involving the shoulder diagnosed 12/10/07 (the same as prior problem lists of record).  His left shoulder pain was at a 10/10 level.  Following review of the radiographic evidence, the assessment following the diagnosis was left shoulder pain/DJD with surgery planned.  Id at pg. 38-43.  The February 2013 surgery report diagnosed left shoulder DJD but this report and the post-surgical records through March 2013 did not address any possible etiology of the left shoulder disorder that required the replacement surgery.  Id at pg. 3-38.  

The Veteran testified at his August 2014 hearing with respect to his duties in service, including that of a mortar man and gunner, where he lifted 80 pound packs and as a diesel vehicle mechanic, which also entailed heavy lifting.  He thought that wear and tear, as well as one incident when he fell in a foxhole, resulted in his current left shoulder disorder.  

The report of an April 2016 VA examination included a physical evaluation of the Veteran and review of the claims file.  The examiner noted that post service he was seen for both shoulders at VA in late 1998 and had a left shoulder total arthroplasty in 2013 with great results.  He was said to have no current limitations, although on physical examination of the left shoulder he had slight limited motion on flexion and abduction, with no pain on motion or pain on weight bearing or repetitive motion.  He also had full muscle strength and no evidence of rotator cuff or other joint, ligament and other tendon impairments upon testing.  The assessment was of total shoulder joint replacement in 2013 noted with only slightly decreased range of motion as residuals.  The examiner provided an opinion stating that as the STRs were silent for left shoulder problems and as there had been no symptoms for several years post service, it is less likely than not that his left shoulder conditions are related to his active duty service.  For the same reasons, it was found that the left shoulder had not been aggravated by the right shoulder.  

Where a medical expert has fairly considered all the evidence, his or her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's addendum opinion on which it bases its determination that service connection for a left shoulder disability is not warranted. 

Since the April 2016 VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching a conclusion.  The VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis, that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray, supra. 

In providing the opinion, the examiner explained that the Veteran's currently diagnosed left shoulder disorder was unrelated to any incident in service, pointing the lack of left shoulder complaints shown in service, including on discharge, and the lack of reported symptoms for years after service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

The medical evidence tends to support this opinion, with a lack of records showing treatment for left shoulder complaints until a January 2002 record showed complaints of left shoulder pain going on for approximately 2 months and subsequent records showing treatment after he reportedly was in a motor vehicle accident disclosed in a March 2010 record.  It is recognized that VA may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the absence of contemporaneous medical evidence may be weighed against the lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this case, however, the Veteran himself has not consistently reported continuity of symptomatology.  Indeed, when treated in January 2002 he expressly noted an onset of symptoms two months prior.  Overall then, the examiner's opinion is supported by the record, to include and lay evidence, and is unrefuted by any other medical findings of record.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's claim that the left shoulder disorder is related to his in-service repetitive lifting in accordance with his MOS has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the April 2016 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions. 

To the extent that the Veteran is claiming continuity of left shoulder symptoms after service with lay testimony describing symptoms from wear and tear due to repetitive lifting, the Board finds no evidence of degenerative changes in the right shoulder in service or any evidence of left shoulder complaints in service.  Nor is there evidence showing arthritis of the left shoulder within one year of discharge.  As the April 2016 VA examiner pointed out, there was no evidence of symptoms for years after service and again, as explained above, the Veteran's own statements at the time of treatment in 2002 weigh against a finding of continuity of symptomatology.  

Competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report symptoms of his claimed shoulder disorder and to report a continuity of symptoms since service. However, he is not competent to diagnose such disorder that requires performance of a specialized examination or diagnostic testing because he has not been shown to have any clinical experience, training, or education.  Thus, his contentions that his left shoulder disability was incurred during service, including due to repetitive lifting  are outweighed by the objective medical findings noted during the aforementioned examination conducted by a medical professional.

Under these circumstances, the preponderance of the evidence now of record is against the Veteran's claim of entitlement to service connection for a left shoulder disability.  The benefit-of-the-doubt doctrine is consequently not helpful to the Veteran, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left shoulder disorder is denied.  


REMAND

Regarding the remaining issues on appeal, the Board finds that additional development is needed to properly address this matter.  The AOJ has failed to comply with the instructions contained in the February 2016 remand from the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As pointed out by the representative in the April 2017 representative's brief, the April 2016 Deferred Rating Decision stated the following:   

"A medical opinion is needed to proceed with the remaining issues (Chiari Malformation, Headaches and Sleep Apnea) per the remand dated February 19, 2016.  The examiner needs to report whether it is at least as likely as not that any disability began during or is causally related to service to include June 1991 diagnoses of tension headaches; and March 1985 reports of severe or frequent headaches.  The examiner was also asked to render an additional opinion that the Veteran's Chiari malformation, obstructive sleep apnea and/or narcolepsy was caused, or aggravated by his headaches.  An email request was sent to the examiner please formally request the aforementioned with a completion of a 2507 so that all the requirements of the remand are met and remaining decisions can be rendered."  

No further action was taken to obtain this addendum opinion, the need of which had been pointed out in this deferred rating, and is confirmed by the Board to be necessary by the Board upon review of the VA examinations obtained in April 2016 to addresses these claimed disorders of Chiari Malformation, headaches and sleep apnea, which failed to provide etiology opinions in accordance with the BVA's remand directives.  Additionally the Board finds that the narcolepsy claim has also not been adequately addressed by the April 2016 VA narcolepsy examination as it lacks an etiology opinion accompanied by appropriate rationale.  

The Board finds that the examination report is incomplete and does not constitute a substantial completion of the directive of the Board's last remand.  Therefore, remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder and a copy of this REMAND to the examiner who conducted the April VA sleep disorders examination (sleep apnea and narcolepsy) and neurological disorders examination (headache and Chiari malformation) to obtain addendum opinions.  If this examiner is no longer available forward the claims file to the appropriate medical profession to obtain the addendum opinion.  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints. The examiner should address the following:

Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner(s) should opine:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any disability to include Chiari malformation, sleep apnea, narcolepsy and any headache disorder began during or is causally related to service, to include as due to May 1984 and June 1991 diagnoses of tension headaches and March 1985 reports of severe or frequent headaches. 

(b) The examiner should render an additional opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Chiari malformation, obstructive sleep apnea, and/or narcolepsy was caused by his headaches.  If not, has the Chiari formation, obstruction sleep apnea, or narcolepsy been aggravated (worsened beyond its natural progression) by his headaches.  If aggravation is found, the examiner must attempt to estimate the baseline level of disability prior to aggravation.  If this cannot be accomplished, the examiner should explain why this is so.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted. If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


